Citation Nr: 1736964	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-24 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a lumbar spine disorder evaluated at 40 percent.

2.  Entitlement to an increased disability rating for an acquired psychiatric disorder, characterized as depression, evaluated at 30 percent.

3.  Entitlement to an increased disability rating for allergic rhinitis/sinusitis evaluated at 30 percent.

4.  Entitlement to an increased disability rating for hypertension evaluated at 10 percent.

5.  Entitlement to an initial compensable disability rating for erectile dysfunction.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) as of June 14, 2012.



REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1989 to July 1990, August 1990 to July 1992, October 1992 to May 1996, and June 1996 to September 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2010, February 2011, June 2012, and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the RO previously adjudicated the Veteran's TDIU claim on June 13, 2012, and the Veteran did not submit a notice of disagreement to this decision.  As such, the issue of entitlement to TDIU prior to June 14, 2012 is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue).

The Veteran testified at a video-conference hearing conducted before the undersigned Veterans Law Judge at the RO in May 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's lumbar spine disorder has been characterized by pain and limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes of at least 6 weeks during the past 12 months, have not been shown.

2.  For the period on appeal, the Veteran's left lower extremity radiculopathy has been characterized by mild partial paralysis with pain; moderate incomplete paralysis has not been shown.

3.  Throughout the entire period under appeal, the Veteran's psychiatric symptoms have been characterized by depression and sleep disturbances.  The Veteran's disability picture has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency. 

4.  Throughout the entire period under appeal, the Veteran did not have nasal surgery and his rhinitis/sinusitis has not been manifested by nasal polyps.

5.  The Veteran's hypertension has been characterized by slightly elevated blood pressures and the need for medication; a diastolic pressure of predominately 110 mm Hg or more, or a systolic pressure of predominately 200 mm Hg or more have not been shown.

6.  The Veteran's service-connected erectile dysfunction is not shown to include deformity of the penis.

7.  As of June 14, 2012, the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5241 (2016).

2.  The criteria for a separate disability rating of 10 percent, but no more, for left femoral nerve radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code (DC) 8526.

3.  The criteria for a disability rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as depression, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

4.  The criteria for a disability rating in excess of 30 percent for rhinitis/sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.15, 4.16, 4.97, Diagnostic Codes (DCs) 6514, 6522 (2016).

5.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7101 (2016).

6.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.21, 4.27, 4.115b, DC 7522 (2016).

7.  The criteria for entitlement to TDIU, as of June 14, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected psychiatric disorder, diagnosed as depression, allergic rhinitis/sinusitis, hypertension, and erectile dysfunction.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Disorder

In this case, the Veteran has been in receipt of a 40 percent rating for his lumbar spine disability since June 1999.  It should be noted that the schedular criteria for evaluating the spine have been amended since the Veteran was assigned his 40 percent rating.  See 38 C.F.R. § 4.71a, DC 5235 to 5243 (2003).  The Veteran's current 40 percent rating is pursuant to the pre-amended DCs 5292 and 5295, which no longer exist.  

However, given that the Veteran's claim was received after the effective date of the regulation changes, the Board must consider the Veteran's spine disability under the revised rating criteria.  Nevertheless, the Veteran's 40 percent disability may not be reduced solely on the basis that the rating criteria have been amended.  See 38 C.F.R. § 3.951.

Under the General Rating Formula, a rating in excess of 40 percent is warranted for a lumbar spine disability when the evidence shows:
* Unfavorable ankylosis of the entire thoracolumbar spine (50 percent under DC 5241); or, 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent under DC 5243). 
38 C.F.R. § 4.71a, DC 5241 (2016).

Based on the evidence of record, a rating in excess of 40 percent is not warranted for the entire period on appeal.  Specifically, at a VA examination in August 2010, the Veteran complained of progressive pain and stiffness with severe and frequent flare-ups caused by walking, standing, and twisting.  Upon examination, he exhibited 70 degrees of flexion.  No ankylosis or intervertebral disc syndrome (IVDS) was documented.  Similarly, at a VA examination in March 2012, the Veteran complained of a "sharp" pain that radiates to his lower extremities that is aggravated by movement.  He exhibited 55 degrees of flexion and ankylosis was specifically observed to be absent.  Also, there was no evidence of IVDS, and no incapacitating episodes were noted.  

Additionally, the Veteran's private treatment records do not indicate that the Veteran had either ankylosis or IVDS.  Therefore, a rating in excess of 40 percent under the General Rating Formula is not warranted for the period on appeal.

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, while the Veteran complains of pain in his back, it does not appear that his pain results in additional functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  


Radiculopathy

Next, when evaluating the extent of the Veteran's back disabilities, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).  

In this regard, the Board is assigning an additional 10 percent rating under 38 C.F.R. § 4.124a, DC 8520, for left lower extremity radiculopathy.  Pursuant to DC 8526, a 20 percent evaluation is warranted when there is moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8526.  The Board notes that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Based on these findings, the Board finds that a rating of 10 percent, but no more, for lower left extremity radiculopathy is warranted for the entire period on appeal.  

Specifically, at a VA examination in June 2010, the Veteran reported radicular pain from his back disability.  On examination the Veteran had hypoactive reflexes bilaterally with normal sensory and muscle functioning.  No muscle atrophy was observed.  In a March 2012 VA examination, the Veteran reported that his back pain radiates to his lower left extremity with occasional weakness.  On examination the Veteran had slightly decreased muscle strength and sensation in his lower left extremity and normal muscle strength and sensation in his right extremities.  His reflexes were normal and there was no evidence of muscle atrophy.  The examiner indicated that the Veteran had left lower extremity radiculopathy involving the femoral nerve that was associated with "mild" constant pain.  

There are no treatment records demonstrating symptoms that would warrant a 30 percent rating, such as increased muscle weakness, muscle atrophy, or functional limitations due to radiculopathy of his lower left extremity.  In fact, the Veteran's April 2012 records indicate that he did not have radiculopathy.  Further, the August 2013 treatment records report "slight" left lower radicular pain.  Additionally, in December 2016, the Veteran indicated that his radiculopathy is "well controlled" and is "able to function without limitation." 

Therefore, a separate 10 percent rating, but no more, for left lower radiculopathy is warranted for the period on appeal. 

Acquired Psychiatric Disorder

For the period on appeal, the Veteran has been assigned a 30 percent rating for an acquired psychiatric disorder, diagnosed as depression,  under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  For the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.

Based on the evidence of record, a rating in excess of 30 percent is not warranted.  First, the Veteran does not exhibit objectively observable symptoms such as impaired judgment or impaired abstract thinking, stereotyped speech, difficulty in understanding complex tasks, or impairment of memory to a level that a 50 percent rating would be warranted.  Specifically, at a VA examination in March 2012, he did not have any documented issues with his appearance, thought process, judgment, or speech.  While he did report depressed mood and sleeping problems, he did not display any episodes of violence, delusions, hallucinations, homicidal or suicidal ideation.  As such the examiner determined that his PTSD symptoms cause "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation."

In December 2012, the Veteran was briefly hospitalized for a temporary transitory psychosis that was brought on by lack of sleep.  He presented with symptoms of depression and paranoia.  He denied any suicidal ideations.  However, his symptoms were diagnosed as "mild."  The Veteran was subsequently assessed by a psychiatrist a few weeks later.  The psychiatrist indicated that his symptoms had resolved and that he displayed fair to good insight and judgment with no evidence of a psychosis or suicidal ideations.  

At a VA examination in August 2013, the Veteran was noted to be cooperative and pleasant.  His cognitive functioning, eye contact, and speech were reported as "good" and "normal."  Further, his thought process was logical and goal oriented.  Moreover, the Veteran only reported symptoms related to depressed mood and sleeping problems.  No episodes of violence, delusions, hallucinations, homicidal or suicidal ideation were noted.  Therefore, the examiner opined that the Veteran's mental disorder again only caused "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation."

In March 2014, the Veteran was noted to be pleasant and cooperative with no deficiencies in judgment, speech, or thought process.  There was no evidence of a psychosis and he denied any thoughts of specific suicidal intention or ideation.  In April 2017, while the Veteran's records reported a past history of hallucinations, his psychiatrist documented that the Veteran's appearance, speech, mood, and thought process were all essentially normal without any evidence of a psychosis or suicidal ideations.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 30 percent.  While it is true that the Veteran had depression and sleep problems, these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed clear, logical, and goal oriented speech and thought processes.  Indeed, many of the examples listed in the diagnostic code for a higher rating and/or his current rating have not been shown at all.  

Although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause social impairment with reduced reliability and productivity.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 30 percent is warranted.  Specifically, the Veteran has maintained a stable relationship with his friends and children.  At his VA examination in March 2012, the examiner noted that the Veteran has a "very good" relationship with his children.  Moreover, he indicated that he goes to church on Sundays, has a girlfriend, and communicates with his friends by phone.  Similarly, in August 2013 VA examination, he stated that he "frequently visits his brother and spends time with him, his wife and his grandchildren; and other days he goes out with his son to the park or the church on Sundays."

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). 

In this case, the Veteran had a GAF score of 60 at his March 2012 and August 2013 VA examinations.  His VA and private treatment records report a GAF score of 50 after his hospitalization in December 2012 and "55-60" from January to March 2014.  A GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or 'moderate' difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

As was noted above, the Board has considered the Veteran's symptoms, and finds them only relatively mild to moderate in nature and fairly consistent throughout the relevant period.  When overlaying his GAF scores with these symptoms, the Board finds that a GAF score of 50 is inconsistent with his displayed symptoms, and that his GAF scores of 55 to 60 best reflect the Veteran's symptoms.  However, as noted above, these symptoms are not severe enough that a rating in excess of 30 percent would be warranted.

Allergic Rhinitis/Sinusitis

The Veteran's allergic rhinitis/sinusitis has been assigned a 30 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6514.  In order to warrant a rating in excess of 30 percent, the evidence must show:
* Chronic sinusitis following radical surgery with chronic osteomyelitis (50 percent under DC 6514);
* Near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries (50 percent under DC 6514);
* Rhinitis with polyps (50 percent under DCs 6522 and 6523); 
See 38 C.F.R. § 4.97 (2016), Diagnostic Code 6514.

After a review of the evidence of record, the Board determines that a rating in excess of 30 percent is not warranted for any period on appeal.  

Specifically, at a June 2010 VA examination, the Veteran reported experiencing recurring episodes of nasal congestion, itchy nose, and sneezing.  However, after a thorough examination and review of the diagnostic imaging reports, the examiner determined that there was a 10 percent blockage in his right nasal cavity with no evidence of nasal polyps, soft palate abnormality, nasal deformity, or Wegener's granulomatosis or infection.  There was also no evidence of a past nasal surgery.

Similarly, the Veteran's VA treatment records do not indicate that the Veteran had nasal surgery or polyps.  With respect to polyps, the Board notes that while the Veteran's VA treatment records appear to indicate that the Veteran may have had a past history nasal polyps, there is no indication in the objective medical evidence that the Veteran actually had polyps.  Specifically, the Veteran's February 2017 VA treatment records document that the Veteran did not have any nasal polyps.  Therefore, the Board finds the unsupported references in the medical treatment records regarding a past history of polyps to be less probative.  

Therefore, a rating in excess of 10 percent is not warranted on a schedular basis.  

In considering the appropriate disability rating, the Board has considered other applicable diagnostic codes, including DCs 6516-6521 (addressing larynx and pharynx disorders) and DCs 6523 and 6524 (addressing bacterial and granulomatous rhinitis).  As a preliminary matter, the Veteran is not service-connected for any of these disorders given that they are all separate and distinct disorders from allergic rhinitis/sinusitis.  Moreover, there is no evidence that the Veteran has any of these conditions.  Lastly, the Board notes that the Veteran is in receipt for two separate 10 percent ratings under 6275 and 6276 for the complete loss of his senses of smell and taste, respectively, due to allergic rhinitis/sinusitis.  As such, he is receiving some additional compensation for this disability.  

Hypertension

The Veteran is currently rated at 10 percent for his service-connected hypertension. According to the applicable rating criteria, a rating of 20 percent for hypertension requires evidence of diastolic pressure predominantly 110 mm/Hg or more, or a systolic pressure predominantly 200 mm/Hg or more.  38 C.F.R. § 4.104, DC 7101 (2016).

Based on the evidence of record, the Board determines that a rating in excess of 10 percent is not warranted.  Specifically, at a VA examination in August 2013, the Veteran's systolic pressure at its peak was 145 mm/Hg with a peak diastolic pressure of 100 mm/Hg.  Moreover, the Veteran reported that his systolic pressure is typically in the 140's while his diastolic pressure is in the 90's.  

Further, during the course of the appeal, most typically his systolic pressures have been in the range of 130 to 150 mm/Hg, and were never close to 200 mm/Hg on any occasion.  In fact, there were only a few occasions were a systolic pressure in excess of 160 mm/Hg was observed.  

Similarly, the Veteran's diastolic blood pressures were generally well below the 110 mm/Hg required for a rating in excess of 10 percent.  In fact, only on very few occasions was his diastolic pressure in excess of 100 mm/Hg (including 106 mm/Hg in January 2013, 106 mm/Hg in January 2015, and 104 mm/Hg in December 2015).  Therefore, as a systolic blood pressure of 200 mm/Hg or a diastolic blood pressure of 110 mm/Hg have not been shown, a rating in excess of 10 percent is not warranted for the Veteran's service-connected hypertension.


Erectile Dysfunction

The Veteran is seeking an initial compensable rating for his service-connected erectile dysfunction.  

The Veteran's service-connected erectile dysfunction is currently rated as noncompensable under DC 7522 for penis deformity, with loss of erectile power.  38 C.F.R. §§ 4.115(b).  In order to warrant a compensable rating, the evidence must show deformity of the penis with loss of erectile power (20 percent).  38 C.F.R. § 4.115(b), DC 7522. 

The Board observes that the Veteran's private and VA treatment records, as well as the VA examinations in June 2010 and March 2012, all indicate that the Veteran has erectile dysfunction.  However, the Board finds that there is essentially no evidence of any testicular or penile deformities.  Moreover, while the June 2010 examiner observed that the Veteran had an enlarged prostate, such a finding does not warrant a compensable rating.  Additionally, while the Veteran's June 2016 VA treatment records indicate that he had "episodes of outbreaks" that he described as herpes, the Board notes that the Veteran is not service-connected for this condition.  

Therefore, absent evidence of penile deformity, even though there is erectile dysfunction, a compensable rating is not warranted under DC 7522.  38 C.F.R. § 4.31.  As the preponderance of the evidence is against a compensable rating for erectile dysfunction, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet.App. at 49.

As an additional matter, although the Board has found that a compensable rating is not warranted for this disability, it should be pointed out that he does receive special monthly compensation under 38 U.S.C.A. § 1114(k) (West 2014).  As such, he is receiving some compensation for this disability.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran and his children are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses, they are not competent to identify a specific level of disability of his disorders according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disorders have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for disabilities such as psychiatric disorders are not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran has asserted that he is unable to work because of his service-connected disabilities.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board determines that TDIU should be granted for the period on appeal.

First, the Board notes that the Veteran met the schedular requirements for TDIU throughout the entire period on appeal.  The Veteran has service-connected lumbar spondylosis (40 percent), allergic rhinitis/sinusitis (30 percent), an acquired psychiatric disorder, diagnosed as depression (30 percent), hypertension (10 percent), left lower radiculopathy (10 percent), loss of sense of smell (10 percent), loss of sense of taste (10 percent), and a noncompensable rating for erectile dysfunction.  Therefore, he has an overall combined disability rating of 80 percent.  

Further, the evidence demonstrates that the Veteran has been unable to obtain gainful employment during this period.  In fact, the Board notes that the Veteran has not been employed since being discharge from the Army National Guard in 1997.  

In making this determination, the Board places significant probative value on the credible statements from the Veteran and his family, in conjunction with the medical evidence.  Specifically, the Board acknowledges the credible and competent statements that the Veteran's service-connected disabilities prevent him from not only being able to perform sedentary job duties, but also prevent him from being able to adequately perform many basic activities of daily living.  The Board also notes that the Veteran was found to be totally disabled and awarded Social Security benefits based upon his service-connected neck and back conditions.  

Moreover, the Board places significant probative value on the opinions from the Veteran's private physician.  Specifically, after a detailed physical examination of the Veteran and a review of his medical file, the Veteran's physician in a July 2016 opinion stated that he is unable to perform "any type of substantial gainful occupation" due "solely" to his service-connected disabilities.  In support, the physician noted the permanency and chronicity of the Veteran's functional and physical limitations.  Additionally, he indicated that the Veteran's mental limitations from his service-connected depression would render him unable to perform any occupation.  

Accordingly, entitlement to TDIU is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board recognizes that the June 2010 and March 2012 VA examiners did not measure the Veteran's lumbar spine range of motion in both active and passive motion, and while weight-bearing as discussed in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, the Board notes that regardless of whether or not the examiners complied with the requirements set forth in Correia, the Veteran does not have ankylosis and therefore, he does not meet the criteria for a higher rating.  As such, the Board finds that the VA examinations are sufficient, especially in light of the fact that the Veteran did not raise any argument regarding the impact of the deficiencies in testing as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 40 percent for a lumbar spine disorder is denied.

A separate disability rating of 10 percent, but no more, for left femoral nerve radiculopathy is granted.

A disability rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as depression, is denied.  

A disability rating in excess of 30 percent for rhinitis/sinusitis is denied. 

A disability rating in excess of 10 percent for hypertension is denied. 

A initial compensable disability rating for erectile dysfunction is denied. 

TDIU, as of June 14, 2012, is granted.




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


